Title: Elijah Hall and Others to the Commissioners, 30 May 1778
From: Hall, Elijah,Cullown, David,Green, Ezra
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Ranger 30th. May 1778
     
     The Petition and Remonstrance of Us the Subscribers Officers of the american continental Ship of War Ranger humbly sheweth—
     That our Friend and Brother Officer Lt. Thos. Simpson; was on the 24th of April last sent on board Our Prize the Sloop of War Drake, to take the Command; with this Order among others, to keep within a Cable’s length (or thereabout) on Our starboard Quarter. On the 4th. of May Instant took the Drake in Tow, on the Morning of the 5th. our Commander gave Orders to ware wear Ship and give chace to a Vessel which we saw to Leward. The Master haling the Drake inform’d them, that we should ware Ship, and gave Orders to cast off the Harser and make sail; but unfortunately for Mr. Simpson he, with his Officers, and Men, misunderstood the Orders; and as there was no Signal given for waring Ship (which till then had been the constant Practice) concluded they were to keep their Course; which they did accordingly.
     This Gentlemen is the suppos’d Offence for which Mr. Simpson was arrested and confined, first on Board the Drake; then in a guard Ship, in the port of Brest; and for a Week past in a common dirty Goal; without any provision made for his comfort or Support, except what the humane Goaler has been pleas’d to afford Him; and till this Day debarr’d the Liberty of seeing any One, to whom He might make known his wants; he has even been deny’d Pen and Ink.
     Such Treatment Gentlemen we are bound to say (in justice to the Injured, to Ourselves, and country) is what we think not only new, and unheard of; but very unjustifiable Arbitrary and Inhumane; it gives general uneasiness on board, both among Officers and Men; and must if allow’d of persisted in greatly injure the Cause of Liberty; and perhaps totally defeat Us in the important pursuit in which we are engaged.
     Mr. Simpson ever maintain’d an unspotted Character behaving in such a manner as to command the Respect and Esteem of all who had the happiness of his Acquaintance and since He has been in the Service; has conducted himself in every respect as became an Officer and a Gentleman.
     We join with Mr. Simpson in earnestly requesting that He may be brought to a speedy Trial; if it can’t be done here, pray He may be sent to America as soon as may be; and in the mean Time beg your Honors would take His case into Consideration, and give such advice respecting Him as your prudence shall direct. We are with due Respect Gentn. Your most Obedt. & very huml. Servts.
     
      Elijah Hall Lieutt.
      David Cullown Master
      Ezra Green Surgeon
     
    